BARNS, PAUL D., Associate Judge.
The petitioner, a registered real estate broker, seeks review of an order of the respondent Commission, suspending the registration of petitioner as a licensed broker pursuant to section 475.26, F.S.A. The suspension was for 10 days and until she “ceases and desists from holding herself out as a member in good standing of the Realtor’s Association unless she has been reinstated by the Board or an order of a court of competent jurisdiction.” We find the petition without merit and deny relief.
Respondent Cooper representing the Commission filed an information charging that the petitioner was expelled from membership in the Sarasota County Board of Realtors and that notwithstanding such ex*180pulsion she has continued to hold herself out to the public as a member in said organization by .reason of which she is guilty of misrepresentation and false pretenses in violation of F.S. Chapter 475, F.S.A. The petitioner’s answer to the information admitted that the Board of Realtors “attempted to expel her from membership but denies that the action taken was valid;” that subsequent to the action of the Board she instituted litigation “against the Board for a judicial determination of the validity of the Board’s action and for an order restraining the Board from carrying out its illegal action” of which suit the respondent was fully informed before the filing of the information against her.
The final order of suspension was entered on the respondent’s — plaintiff’s motion for final order on the information and answer. On such a hearing on such motion the answer is taken as true conclusions of law excepted and only an issue of law is raised.
Rule 301.12 of the Commission provides:
“Any real estate broker, or salesman, who uses the name, emblem, or insignia, of any club, association, or organization in such manner as to lead persons to believe that he is a member of said club, association, or organization, when in fact he is not a member thereof in good standing and is not otherwise entitled to use said name, emblem, or insignia, shall be deemed guilty of fraud, misrepresentation, false pretenses, dishonest dealing, trick, scheme or device, or culpable negligence within the intent and meaning of Section 475.25(1) (a), F.S.”
The question posed by petitioner in her brief is:
May a member of a realty board continue to use the designation “Realtor” while litigation contesting the validity of the member’s expulsion is pending?
The petitioner in her answer to the information did not attempt to defend on any alleged facts showing she was not actually or unlawfuly expelled from the Board but only that she had pending a suit against the Board based on the invalidity, vel non, of the action of the Board in expelling her. The mere filing of a suit raising the question of the validity of expulsion of a member from an organization does not have the effect of suspending the expulsion. Petitioner does not have the benefit of any presumption that her expulsion was illegal and void.
The petition is denied.
SPIANNON, C. J., and WHITE, J., concur.